
	
		I
		112th CONGRESS
		1st Session
		H. R. 756
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to prescribe
		  standards for the maximum number of hours that an operator of a commercial
		  motor vehicle may be reasonably detained by a shipper or receiver, and for
		  other purposes.
	
	
		1.Detention of operators of
			 commercial motor vehicles by shippers and receivers
			(a)StudyThe Secretary of Transportation shall
			 conduct a study on the detention of operators of commercial motor vehicles by
			 shippers and receivers before the loading and unloading of such
			 vehicles.
			(b)Elements of
			 studyIn conducting the study, the Secretary shall assess—
				(1)the average length
			 of time that operators of commercial motor vehicles are detained before the
			 loading and unloading of such vehicles;
				(2)how such
			 detentions impact such operators under various compensation structures in the
			 motor carrier industry;
				(3)the extent to
			 which such detentions result in violations of the Secretary’s regulations on
			 maximum hours of service prescribed under section 31502 of title 49, United
			 States Code; and
				(4)the feasibility of
			 tracking the causes of violations of such regulations.
				(c)ReportNot later than one year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the study.
			2.Rulemaking
			(a)In
			 generalNot later than one
			 year after the date of submission of the report under section 1, the Secretary
			 of Transportation shall prescribe, by regulation, standards for the maximum
			 number of hours that an operator of a commercial motor vehicle transporting
			 property in interstate commerce may be reasonably detained by a shipper or
			 receiver before the loading or unloading of the vehicle, if the operator is not
			 compensated for time detained.
			(b)ContentsAs
			 part of the rulemaking, the Secretary shall—
				(1)consider whether
			 the effect on safety of unreasonable detention of operators of commercial motor
			 vehicles differs based on how an operator is compensated;
				(2)consider any
			 correlation between unreasonable detention time of such an operator and a
			 violation of the Secretary’s regulations on maximum hours of service prescribed
			 under section 31502 of title 49, United States Code;
				(3)establish a
			 process for an employer, shipper, receiver, broker, or commercial motor vehicle
			 operator to report violations of the Secretary’s standards on detention time,
			 including by providing data contained in an electronic on-board recorder or
			 through another mechanism authorized by the Secretary; and
				(4)institute
			 appropriate enforcement measures, including penalties, for violations of the
			 Secretary’s standards on detention time.
				3.Loading and
			 unloading motor vehicles
			(a)Limitations on
			 certain detentionsSection 14103 of title 49, United States Code,
			 is amended by adding at the end the following:
				
					(c)Limitations on
				certain detentionsA shipper or receiver may not detain a person
				who operates a commercial motor vehicle transporting property in interstate
				commerce before the loading or unloading of such vehicle without providing
				compensation for time detained beyond the maximum number of hours that the
				Secretary determines, by regulation, is
				reasonable.
					.
			(b)PenaltiesSection
			 14905 of such title is amended by striking of subsection (a) or
			 (b) and inserting of subsection (a), (b), or (c).
			4.DefinitionsIn this section, the following definitions
			 apply:
			(1)ShipperThe term shipper means a
			 person who offers property for transportation subject to jurisdiction under
			 subchapter I of chapter 135 of title 49, United States Code.
			(2)ReceiverThe
			 term receiver means a person who accepts property for
			 transportation subject to jurisdiction under subchapter I of chapter 135 of
			 such title.
			(3)EmployerThe
			 term employer has the meaning such term has under section 31301 of
			 such title.
			(4)BrokerThe
			 term broker has the meaning such term has under section 13102 of
			 such title.
			(5)Commercial Motor
			 VehicleThe term commercial motor vehicle has the
			 meaning such term has under section 31101 of such title.
			(6)Interstate
			 commerceThe term interstate commerce has the
			 meaning such term has under section 390.5 of title 49, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act.
			
